Citation Nr: 0416318	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.	Entitlement to service connection for a left knee 
disorder.

3.	Entitlement to service connection for a right heel 
disorder.

4.	Entitlement to service connection for a left hip 
disorder.

5.	Entitlement to service connection for exposure to 
tuberculosis.

6.	Entitlement to service connection a disorder manifested 
by dizziness or fainting spells.

7.	Entitlement to service connection for an eye disorder.

8.	Entitlement to service connection for an ear disorder.

9.	Entitlement to service connection for a respiratory 
disorder, manifested by a nose and sinus condition, 
throat trouble, chronic or frequent colds, and/or 
shortness of breath with chronic cough.

10.	Entitlement to service 
connection for residuals of head injuries.

11.	Entitlement to service 
connection for a heart disorder, manifested by severe 
pain and chest pressure and palpitating or pounding 
heart.

12.	Entitlement to service 
connection for frequent and extremely severe leg cramps.

13.	Entitlement to service 
connection for frequent weight gain and loss.

14.	Entitlement to service 
connection for a foot disorder.

15.	Entitlement to a service 
connection for a psychiatric disorder variously 
identified as depression, excessive worry, memory loss 
or amnesia, nervous trouble, and/or timid and stuttering 
speech.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In a February 1998 rating decision, the RO, in pertinent 
part, denied the veteran's claim for service connection for 
headaches.  That determination is final, and may not be 
reopened without evidence deemed to be new and material.  The 
current appeal comes before the Board from the RO rating 
decision of November 2001 that again, in pertinent part, 
denied service connection for headaches.

The Board points out in this regard that it appears that, in 
November 2001, the RO reopened the veteran's claim for 
service connection for headaches and denied it on the merits.  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed.Cir. 1996).  

Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied 
claims ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).  
Thus, the Board is of the opinion that the issue, as stated 
on the first page, above, most accurately reflects the 
current status of the veteran's claim for service connection 
for headaches.

Further, in an August 2001 written statement accompanying his 
original claim for VA benefits, the veteran described having 
a tooth disorder associated with active service.  However, 
that claim does not appear to have been considered by the RO 
as yet, and the matter is referred to the RO for further 
development and adjudication.  

Additionally, in a medical release dated in November 2001, 
the veteran described having post-traumatic stress disorder 
(PTSD) related to active service which he associated with 
criminal charges brought against him.  It is unclear whether, 
by his statements, the veteran wishes to raise a claim of 
entitlement to service connection for PTSD, and the matter is 
referred to RO to clarify his intent as to this matter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran has raised claims for service connection for 
numerous physical and psychiatric disorders that he maintains 
are related to his period of active military service.  The 
Board notes that some of the veteran's service medical 
records may not have been obtained by RO.  On a report of 
medical history completed when the veteran was examined for 
replacement, apparently in September 1980, he reported that 
he was hospitalized some time between February and April 1977 
at Camp Pendleton Navy Hospital for treatment of an overdose 
of phencyclidine (PCP), although when examined for separation 
in December 1980, he did not refer to his 1977 
hospitalization.  However, in his August 2001 written 
statement, the veteran again reported that, as to his claim 
for "suicide", he was treated in February or April 1977 at 
Camp Pendleton, California, Naval Hospital.  It is unclear 
whether these service medical records are missing, or simply 
need to be specifically requested from the National Personnel 
Records Center (NPRC).  Although the veteran has the burden 
of submitting evidence in support of his claim, VA is 
required to try to obtain pertinent evidence possessed by and 
in control of the Government.  See 38 U.S.C.A. § 5103A.  
Therefore, the RO should seek any outstanding service medical 
records, including the veteran's service personnel records, 
with any needed assistance from the veteran.

Furthermore, the available service medical records reflect 
that in January 1980 the veteran complained of right heel 
pain that radiated to his knee.  In May 1980, he complained 
of left hip pain and swelling and left knee pain, both 
associated with a fall down a hill.  In September 1980, he 
reported left instep pain while wearing boots.  When examined 
for discharge in September 1980, the veteran checked "Yes" 
as to having multiple complaints including leg cramps and 
foot trouble, but also noted he was in the best of health, 
and when examined that day, his feet, lower extremities, and 
musculoskeletal system were all normal. 

Medical records from the Texas Department of Criminal 
Justice, dated from June 1996 to August 2001, do not reflect 
treatment for left hip, left knee, right foot, or the other 
claimed disorders.  The Board notes that the RO's February 
2002 request for medical records from the Municipal Court of 
Contra Costa County, California, sent to the address provided 
by the veteran, was returned for insufficient address.  
However, it appears the zip code on the letter was 
incomplete, and the letter was not re-sent.  The Board 
believes further effort should be made by the RO to obtain 
the medical records described by the veteran. 

If there are other private medical records or new information 
regarding treatment for the claimed disorders, the veteran 
should advise the RO, if he has not already done so.  The 
U.S. Court of Appeals for Veterans Claims has held, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process demands that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since August 2001.  The RO 
should then request all pertinent medical 
records from these medical providers, if not 
already associated with the claims file.  The 
RO should again request all treatment records 
regarding the veteran from the Municipal Court 
of Contra Costra County, Delta Division, 
Pittsburgh, California, 94565, Case No. 
023286-8, for the period in approximately 
February 1980.

3.	The RO should contact the NPRC and obtain any 
additional service medical records for the 
veteran, to include any special requests 
necessary to obtain all Mental Hygiene 
Consultation Service treatment records and 
psychiatric hospitalization records from 
approximately February to April 1977, at the 
Camp Pendleton, California, Navy Hospital.  
The RO should also obtain the veteran's 
service personnel records, to include all 
records regarding any disciplinary action.  

4.	The RO should review the evidence and 
determine if any VA examinations are warranted 
and, if appropriate, schedule the veteran for 
appropriate VA examination(s) to determine the 
etiology of any of the claimed disorders.  A 
rationale should be provided for all opinions 
expressed.  The veteran's claims file must be 
made available to the examiner in conjunction 
with the examination, and the examination 
report should indicate whether the veteran's 
medical records were reviewed.

5.	Thereafter, the RO should readjudicate the 
veteran's claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the May 2002 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


